DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 06 January 2014, claims 1-20 are presently pending in the application, of which, claims 1, 10 and 16 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 18 June 2019, have been reviewed and accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two claims 15, independent claim 15 and dependent claim 15. The misnumbered dependent claim 15 been renumbered to 16 and subsequent claims have been renumbered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
training a food product machine learning model using a plurality of data items thereby establishing a trained food product model, the plurality of data items each labeled with values corresponding to a set of attributes, the attributes corresponding to a food product, the data items including any of: images; ordering catalog entries; or unique identifiers; 
receiving, by the trained food product model, a query including a food product; and 
identifying, by the trained food product model, a confidence score that the query has a first value corresponding to a first food product attribute of the set of attributes, wherein the confidence score is based on the training of the food product model.
These limitations recite certain methods of mental process, such as concepts performed in the human mind (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which an evaluation is performed using a mental process falls under certain methods of mental processes. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of mental processes” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2-8 also do not integrate the abstract idea into a practical application. Notably, claims 2-8 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-8 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-8 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-8 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2-8 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Claims 9-14 appear to include similar subject matter as in claims 1-8 as discussed above. More specifically, independent claim 9 additionally recites at one or more processors; one or more memories and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1-8 equally apply and therefore stand rejected.

Claims 15-20 appear to include similar subject matter as in claims 1-8 as discussed above. More specifically, independent claim 15 additionally recites a physical data-storage device, one or more processors of a computer system, one or more memories, and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1-8 equally apply and therefore stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Hadad, Yaron, et al (U.S. 2019/0290172 and known hereinafter as Hadad).

As per claim 1, Hadad teaches a method comprising: 
training a food product machine learning model using a plurality of data items thereby establishing a trained food product model (e.g. Hadad, see paragraphs [0088-0091], which discloses a food analysis system that can create, update, and/or utilize food ontology, where the system can continuously receive, analyze, and organize nutrition information of all food types into the food ontology.), the plurality of data items each labeled with values corresponding to a set of attributes, the attributes corresponding to a food product, the data items including any of: images; ordering catalog entries; or unique identifiers (e.g. Hadad, see paragraphs [0118-0125], which discloses the food analysis system can perform optical character recognition to extract textual information from the images, where the food system can also implement a convolutional neural network (CNN) to extract information from various icons that often appear on packaged foods. Additionally, see paragraphs [0132-0134], which discloses the food analysis stem may include food image recognition engine to classify foods from images, and analyze the content, volume and nutritional values of the food (e.g. sets of attributes.).); 
receiving, by the trained food product model, a query including a food product (e.g. Hadad, see paragraphs [0210-0222], which discloses a textual query ‘BLT’ is received to which the food analysis system performs a query upon.); and 
identifying, by the trained food product model, a confidence score that the query has a first value corresponding to a first food product attribute of the set of attributes, wherein the confidence score is based on the training of the food product model (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.).

As per claim 2, Hadad teaches the method of claim 1, further comprising: 
verifying, by the trained food product model, that the confidence score for the query has exceeded a threshold amount, corresponding with the first food product attribute thereby establishing a verified first food product attribute (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.).

As per claim 3, Hadad teaches the method of claim 2, further comprising: 
detecting, by the trained food product model, a second food product attribute that is typically associated with a verified first food product attribute (e.g. Hadad, see paragraphs [0234-0242], which discloses insights and recommendation engine that can analyze a collection of data aggregated and then suggest a meal plan recommendation that includes specific foods to consume, where to find the specific foods, basic ingredients for the specific food, how to prepare the specific food.); 
identifying, by the trained food product model, a confidence score that the query has a second value corresponding to a second food product attribute of the set of attributes, wherein the confidence score is based on the training of the food product model (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.); and 
verifying, by the trained food product model, that the confidence score for the query has exceeded a threshold amount, corresponding with the second food product attribute thereby establishing a verified second food product attribute (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.).

As per claim 4, Hadad teaches the method of claim 3, further comprising: 
identifying, by the food product model, that values associated with the query corresponding to the first food product attribute and the second food product attribute belong to a set of attributes corresponding to a first discrete food product  (e.g. Hadad, see paragraphs [0088-0091], which discloses a food analysis system that can create, update, and/or utilize food ontology, where the system can continuously receive, analyze, and organize nutrition information of all food types into the food ontology.); and
classifying the query as the first discrete food product  (e.g. Hadad, see paragraphs [0088-0091], which discloses a food analysis system that can create, update, and/or utilize food ontology, where the system can continuously receive, analyze, and organize nutrition information of all food types into the food ontology.).

As per claim 5, Hadad teaches the method of claim 4, further comprising: 
identifying, by the trained food product model, values for additional attributes of the set of attributes of the first discrete food product (e.g. Hadad, see paragraphs [0118-0125], which discloses the food analysis system can perform optical character recognition to extract textual information from the images, where the food system can also implement a convolutional neural network (CNN) to extract information from various icons that often appear on packaged foods. Additionally, see paragraphs [0132-0134], which discloses the food analysis stem may include food image recognition engine to classify foods from images, and analyze the content, volume and nutritional values of the food (e.g. sets of attributes.).); 
comparing, by the trained food product model, values associated with the first food product attribute, the second food product attribute, and the additional attributes of the first discrete food product with values associated with the set of attributes of other discrete food products (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.); 
generating, by the trained food product model, a search rank score between the first discrete food product and other discrete food products based on similarity between respective values of attributes (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.); and 
returning, by the trained food product model, search results including a second discrete food product of the other discrete food products (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.).

As per claim 6, Hadad teaches the method of claim 5, wherein said generating the search rank score further includes a scoring weight applied to each attribute of the set of attributes (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.).

As per claim 7, Hadad teaches the method of claim 6, further comprising: 
displaying the search results on a hosted marketplace application user interface (e.g. Hadad, see paragraphs [0210-0222], which discloses a textual query ‘BLT’ is received to which the food analysis system performs a query upon.).

As per claim 8, Hadad teaches the method of claim 1, wherein the trained food product model is based on a: 
convolutional neural network architecture; hidden Markov model architecture; or few-shot model architecture (e.g. Hadad, see paragraphs [0118-0125], which discloses the food analysis system can perform optical character recognition to extract textual information from the images, where the food system can also implement a convolutional neural network (CNN) to extract information from various icons that often appear on packaged foods.).

As per claim 9, Hadad teaches a method for recommending a food product substitute, the method comprising: 
receiving, by a trained food product model, a query, the query referring to a first discrete food product, wherein discrete food products are associated in the trained food product model with a combination of values corresponding to a set of attributes (e.g. Hadad, see paragraphs [0088-0091], which discloses a food analysis system that can create, update, and/or utilize food ontology, where the system can continuously receive, analyze, and organize nutrition information of all food types into the food ontology.); 
comparing, by the trained food product model, values associated with the set of attributes of the first discrete food product with values associated with the set of attributes of other discrete food products (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.); 
generating, by the trained food product model, a search rank score between the first discrete food product and other discrete food products based on similarity between respective values of attributes; and 
returning, by the trained food product model, search results including a second discrete food product of the other discrete food products (e.g. Hadad, see paragraphs [0210-0222], which discloses a textual query ‘BLT’ is received to which the food analysis system performs a query upon.).

As per claim 10, Hadad teaches the method of claim 9, wherein the query is embodied as any of: an image; an ordering catalog entry; or a unique identifier (e.g. Hadad, see paragraphs [0132-0134], which discloses the food analysis stem may include food image recognition engine to classify foods from images, and analyze the content, volume and nutritional values of the food (e.g. sets of attributes.).).

As per claim 11, Hadad teaches the method of claim 10, wherein the ordering catalog entry and the unique identifier are each values of the set of attributes  (e.g. Hadad, see paragraphs [0088-0091], which discloses a food analysis system that can create, update, and/or utilize food ontology, where the system can continuously receive, analyze, and organize nutrition information of all food types into the food ontology.).

As per claim 12, Hadad teaches the method of claim 9, wherein said generating the search rank score further includes a scoring weight applied to each attribute of the set of attributes (e.g. Hadad, see paragraphs [0118-0125], which discloses the food analysis system can perform optical character recognition to extract textual information from the images, where the food system can also implement a convolutional neural network (CNN) to extract information from various icons that often appear on packaged foods. Additionally, see paragraphs [0132-0134], which discloses the food analysis stem may include food image recognition engine to classify foods from images, and analyze the content, volume and nutritional values of the food (e.g. sets of attributes.).).

As per claim 13, Hadad teaches the method of claim 9, further comprising: displaying the search results on a hosted marketplace application user interface (e.g. Hadad, see paragraphs [0210-0222], which discloses a textual query ‘BLT’ is received to which the food analysis system performs a query upon.).

As per claim 14, Hadad teaches the method of claim 9, wherein said generating the search rank score is further based on a proximity of a user address to a delivery vehicle route associated with a given discrete food product (e.g. Hadad, see paragraphs [0210-0222], which discloses a textual query ‘BLT’ is received to which the food analysis system performs a query upon.).

As per claim 15, Hadad teaches a system comprising: 
a food product machine learning model configured using a plurality of data items including images, ordering catalog entries, and unique identifiers, the plurality of data items each labeled with values corresponding to a set of attributes, the attributes corresponding to a food product (e.g. Hadad, see paragraphs [0118-0125], which discloses the food analysis system can perform optical character recognition to extract textual information from the images, where the food system can also implement a convolutional neural network (CNN) to extract information from various icons that often appear on packaged foods. Additionally, see paragraphs [0132-0134], which discloses the food analysis stem may include food image recognition engine to classify foods from images, and analyze the content, volume and nutritional values of the food (e.g. sets of attributes.).); 
a memory storing an underlying dataset including the plurality of data items for the food product machine learning model (e.g. Hadad, see paragraphs [0088-0091], which discloses a food analysis system that can create, update, and/or utilize food ontology, where the system can continuously receive, analyze, and organize nutrition information of all food types into the food ontology.); 
a search engine network server configured to receive a query including a food product, the search engine configured to use the food product machine learning model to link the query to a first discrete food product via identification of the values corresponding to the set of attributes (e.g. Hadad, see paragraphs [0210-0222], which discloses a textual query ‘BLT’ is received to which the food analysis system performs a query upon.).

As per claim 16 (misnumbered claim 15), Hadad teaches the system of claim 14, wherein the search engine further executes instructions in response to the query to: 
compare values associated with the set of attributes of the first discrete food product with values associated with the set of attributes of other discrete food products (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.);
generate a search rank score between the first discrete food product and other discrete food products based on similarity between respective values of attributes (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.); and
return search results including a second discrete food product of the other discrete food products (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.).

As per claim 17 (misnumbered claim 16), Hadad teaches the system of claim 15, wherein said generation of the search rank score further includes a scoring weight applied to each attribute of the set of attributes  (e.g. Hadad, see paragraphs [0088-0091], which discloses a food analysis system that can create, update, and/or utilize food ontology, where the system can continuously receive, analyze, and organize nutrition information of all food types into the food ontology.).

As per claim 18 (misnumbered claim 17), Hadad teaches the system of claim 16, further comprising: a user interface associated with a client application configured to display the search results (e.g. Hadad, see paragraphs [0210-0222], which discloses a textual query ‘BLT’ is received to which the food analysis system performs a query upon.).

As per claim 19 (misnumered claim18), Hadad teaches the system of claim 14, wherein the trained food product model is based on a: 
convolutional neural network architecture; hidden Markov model architecture; or few-shot model architecture (e.g. Hadad, see paragraphs [0118-0125], which discloses the food analysis system can perform optical character recognition to extract textual information from the images, where the food system can also implement a convolutional neural network (CNN) to extract information from various icons that often appear on packaged foods.).

As per claim 20 (misnumbered claim19), Hadad teaches the system of claim 15, wherein said generation of the search rank score is further based on a proximity of a user address to a delivery vehicle route associated with a given discrete food product (e.g. Hadad, see paragraphs [0214-0221], which discloses the metric for comparing the food based on similarity or metrics for comparing and assessing similarities among the nodes in the food ontology to develop a score representative of the meal.).

As per claim 21 (misnumbered claim 20), Hadad teaches the system of claim 17, wherein, displayed search results on the user interface are linked to an order form for the second discrete food product within the client application  (e.g. Hadad, see paragraphs [0088-0091], which discloses a food analysis system that can create, update, and/or utilize food ontology, where the system can continuously receive, analyze, and organize nutrition information of all food types into the food ontology.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        May 21, 2022